Citation Nr: 0716405	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  99-03 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
 Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The veteran served on active duty from September 1942 to 
January 1946.  He died in July 1998.  The appellant is the 
veteran's widow.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 decision of the RO that, 
in part, denied service connection for the cause of the 
veteran's death.  The appellant timely appealed.

In a March 2005 decision the Board denied service connection 
for the cause of the veteran's death. 

The veteran appealed the March 2005 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a May 2006 Joint Motion for Remand, the parties moved to 
vacate the Board decision and remand the case to the Board.  
The Court granted the motion.  Thereafter, the case was 
returned to the Board.

In August 2006, the Board remanded this matter for additional 
development.

In September 2006, the appellant raised the issue of 
entitlement to death pension benefits.  As that issue has not 
been adjudicated, it is referred to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  The veteran died in July 1998.  The immediate cause of 
death was cardiopulmonary arrest, which was due to or as a 
consequence of a nervous system disorder/anxiety reaction. 

2.  At the time of the veteran's death, service connection 
was in effect for an anxiety disorder and for chronic 
hypertrophic tonsillitis.  The combined disability rating was 
30 percent.

3.  The competent evidence weighs against finding a link 
between the veteran's cardiopulmonary arrest, the cause of 
his death, and his active service. 

4.  There is no showing that any in-service combat 
experiences or anxiety, or any post-service anxiety reaction 
affected a vital organ or materially affected other vital 
body functions.

5.  A disease or injury in service did not cause or 
contribute substantially or materially to cause the veteran's 
death.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death are not met. 38 U.S.C.A. §§ 1110, 1131, 1310, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).
 
Through June 2003, July 2004, and August 2006, the RO or VA's 
Appeals Management Center (AMC) notified the appellant of 
elements of service connection for cause of death and the 
evidence needed to establish each element.  These documents 
served to provide notice of the information and evidence 
needed to substantiate the claim.

VA's letters notified the appellant of what evidence she was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed her that it would make reasonable 
efforts to help her get evidence necessary to support her 
claims, particularly, medical records, if she gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.

Each of the letters told her that if she had any additional 
evidence that pertained to her claim, she should send it to 
VA.

Notice to a claimant pursuant to the VCAA should be provided 
prior to the initial adverse decision.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).

The documents meeting the VCAA's notice requirements were 
provided to the appellant after the rating action on appeal.  
The timing deficiency was remedied by the fact that the 
appellant's claim was re-adjudicated by the agency of 
original jurisdiction after notice was provided.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

The August 2006 letter provided the appellant with notice as 
to how VA assigns a disability rating and an effective date 
for any award of increased benefits on appeal for service-
connected disabilities.  

The Board finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the appellant.  The RO has obtained copies of the veteran's 
service medical records, his last (terminal) treatment 
records, an amended certificate of death, and medical 
opinions.  The appellant has not identified, and the record 
does not otherwise indicate, any existing pertinent evidence 
that has not been obtained.

Given these facts, it appears that all available records have 
been obtained.

There is no further assistance that would be reasonably 
likely to assist the appellant in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability incurred or 
aggravated in service either caused or contributed 
substantially or materially to cause death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death. Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C.F.R. § 
3.312(c)(3) (2006).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  See 38 C.F.R. § 3.312(c)(4) (2006).

The veteran died on July [redacted], 1998.  His death certificate 
shows that the immediate cause of death was cardiopulmonary 
arrest due to or as a consequence of a nervous system 
disorder/anxiety reaction.  An autopsy was not performed, and 
the manner of death was specified as natural.

At the time of the veteran's death, service connection was in 
effect for an anxiety disorder, rated as 30 percent 
disabling; and for chronic hypertrophic tonsillitis, rated as 
0 percent (noncompensable) disabling.

Service medical records contain no complaints, findings, or 
diagnoses of any heart or lung problems.

The post-service medical records first revealed diagnoses of 
hypertension and a probable pulmonary contusion in April 
1990.  In May 1995, the veteran was hospitalized with 
pneumonia, and diagnosed with transient atrial fibrillation.  
Records at that time reflect a history of chronic obstructive 
pulmonary disease.  In July 1998, the veteran apparently 
suffered a series of mini-strokes, and expired.

The appellant contends that the veteran's combat experiences 
in service led initially to an anxiety disorder and 
subsequently to the cardiopulmonary arrest that caused his 
death.  The Board finds, however, that the evidence of record 
does not support the appellant's contention.

There is no competent evidence showing that any combat 
experience or in-service anxiety materially affected a vital 
organ or other vital body functions.  See 38 C.F.R. 
§ 3.312(c)(2) (2006).  Notwithstanding a certificate of death 
that lists the cause of the veteran's death as being due to 
or as a consequence of  nervous system disorder/anxiety 
reaction, the weight of the competent evidence is against a 
finding that the service-connected anxiety disorder caused or 
contributed materially to cause the veteran's death.

In July 2001, a VA physician opined that the veteran's 
cardiopulmonary arrest was not related to his service-
connected psychiatric condition.  Although the opinion tends 
to weigh against the appellant's claim, no factual comment 
was provided.

In July 2004, a VA physician opined that there was no 
relationship between the veteran's chronic anxiety or PTSD, 
and his cardiopulmonary arrest.  The physician noted that 
PTSD neither causes, aggravates, nor accelerates any physical 
or medical disease; and that there was no relationship 
between PTSD contributing at all to the veteran's sudden 
cardiopulmonary arrest, or that it would accelerate his 
death.  This opinion was found inadequate because the 
physician focused on PTSD, rather than the veteran's service-
connected anxiety disorder.

In September 2006, a VA physician reviewed the veteran's 
claims file and opined that there was no reasonable basis for 
finding that the veteran's anxiety reaction was of such a 
debilitating nature as to have had a material influence in 
accelerating the veteran's death.  The physician commented 
that there currently was no approved research findings, 
accepted by the American Medical Association, in support of 
anxiety reactions being a cause or aggravator of 
cardiopulmonary arrest.  The physician concluded that it was 
less likely as not that this veteran's service-connected 
anxiety reaction was etiologically related to the 
cardiopulmonary arrest that caused his death.

The appellant has submitted a newspaper article which 
indicates that high anxiety can be fatal to men, and that 
"intense psychological stress may trigger ... irregular 
heartbeat."  See New York Times excerpt, received February 
2005.  While this evidence tends to document anxiety as a 
risk factor, it does not provide a link between the fatal 
cardiopulmonary arrest and the veteran's military service.  

The Board notes that the September 2006 VA physician's 
opinion is based squarely upon review of the medical evidence 
of record pertinent to this veteran.  See Hayes v. Brown, 5 
Vet. App. 60, 69-70 (1993) ("It is the responsibility of the 
BVA to assess the credibility and weight to be given the 
evidence") (citing Wood v. Derwinski, 1 Vet. App. 190, 192-
93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 
470-471 (1993) (the probative value of medical evidence is 
based on the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches; as is 
true of any evidence, the credibility and weight to be 
attached to medical opinions are within the province of the 
Board).  

Here, the competent evidence does not show that any service-
connected disability either caused or contributed 
substantially or materially to cause the veteran's death.

As a lay person, the appellant is not competent to provide an 
opinion as to medical causation.  38 C.F.R. 
§ 3.159(a)(1),(2); see Bostain v. West, 11 Vet. App. 124, 127 
(1998); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).
 
Under these circumstances, service connection for the cause 
of the veteran's death cannot be granted.

Given the absence of any competent evidence linking any 
anxiety reaction to a vital organ or other vital body 
function, the Board finds that the evidence weighs against a 
finding that any disease or injury in service, or that any 
service-connected disability caused or contributed materially 
to cause the veteran's death.

Because the competent evidence weighs against the claim, the 
benefit of the doubt doctrine is not for application, and the 
claim is denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); see also Ortiz v. Principi, 274 F. 3d 
1361 (Fed. Cir. 2001).



ORDER

Service connection for the cause of the veteran's death is 
denied.




____________________________________________
J. E. DAY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


